DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 10-13 and 15-17 are pending in this application and were examined on their merits.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12, 13, 16 and 17 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Breese et al. (US 2006/0177641 A1) in view of Chen et al. (US 2010/0055276 A1), both of record.




et al. teaches a multilayer film comprising:
an outer surface layer of MDPE (medium density polyethylene) having a density
of within the range of 0.930-0.940 g/cm, a base material of LLDPE (linear low density polyethylene) having a density of 0.865-0.925 g/cm3 (containing the claimed range), and
an inner surface layer of MDPE (medium density polyethylene) having a density of within the range of 0.930-0.940 g/cm3 and not comprising an anti-blocking
agent, slipping agent or lubricant;
and wherein the MDPE layer is adhered to the base layer (an inherent property
of the LLDPE resin, see Specification, Pg. 2, Paragraph [0034]);
wherein the MDPE/LLDPE has applicability as a food packaging film (Pg. 1,
Paragraph [0003]);
wherein the multilayer film has advantages over current polyethylene films in terms of modulus, yield strength and break strength, resulting in improved bags thereof (Pg. 1, Paragraph [0006});
and wherein the film has a thickness of about 0.1 mil to about 1 millimeter (or about 2.54 to about 25.4 µm), reading on Claims 10 in part and 13.

Breese et al. did not teach a method wherein cells are cultured in a cell culture container comprising the multilayer film,


or an outer layer consisting essentially of the polyethylene-based resin having a density of 0.886 g/cm3 to 0.924 g/cm3 and the inner layer consisting essentially of the polyethylene-based resin having a density of 0.896 g/cm3 to 0.924 g/cm3,
or wherein the thickness of the multilayer film is 92 µm or more and 150 µm or less, as now required by Claim 10;
wherein the culturing is performed in a closed cell culture container, as required by Claim 16;
or wherein the cell culture container is a bag, as required by Claim 17.

With regard to the transitional phrase “consisting essentially of in Claim 10, the Examiner does not note a clear indication in the Specification or claims of what the basic and novel characteristics of the invention are.  Therefore, the phrase has been construed as equivalent to “comprising”.  The MPEP at 2111.03 III. states:
 For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g. PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").

Chen et al. teaches that that multilayer films may be used to store actively
respiring biological material, such as pickled or fermented foods (Pg. 1, Paragraph
[0016)) and teaches examples at Pg. 10, Tables 1-2 of multilayer films having thicknesses of 1, 2, 4 or 6 mil (or 25.4, 50.8, 76.2. 101.6 or 152.4 µm),

It would have been obvious to those of ordinary skill in the art before the instant
invention to use a bag constructed the food packaging applicable multilayer film of Breese et al. as a closed container to store actively respiring food (therefore containing/culturing active cells/microbes) because this is no more than the application
of a known technique (multilayer film food packaging bag) to a known method
(storage/culture of actively respiring food in a multilayer film) ready for improvement to
yield predictable results (storage of actively respiring food).  The MPEP at 2141 C. III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art at the time of the instant invention would have
been motivated to make this modification because Breese et al. teaches that the
multilayer film has advantages over current polyethylene films in terms of modulus, yield
strength and break strength, resulting in improved bags thereof.  Further, those of
ordinary skill in the art would have recognized that a closed bag culture container would
be desirable in order to prevent contamination of the cultured food by non-desired
microbes. 
There would have been a reasonable expectation of success because both
references are reasonably drawn to the same field of endeavor of multilayer films and
the use thereof in food storage.

It would have been obvious to those of ordinary skill in the art before the instant
invention to modify the thickness of the multilayer film of Breese et al. of about 2.54 to about 25.4 µm to the 101.6 µm multilayer film thickness as taught by Chen because this is no more than the selection from a finite number of identified, predictable solutions (potential multilayer film thicknesses for storing food, including actively
respiring biological material, such as pickled or fermented foods) with a reasonable expectation of success.  The MPEP at 2141 C. III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

Those of ordinary skill in the art would have been motivated to make this modification in order to have a multilayer film of a suitable thickness for storing actively
respiring biological material, such as pickled or fermented foods.  


There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, multilayer films and the use thereof for food storage.

It would have been further obvious to those of ordinary skill in the art before the instant invention that the outer surface layer of MDPE (medium density polyethylene) having a density of within the range of 0.930-0.940 g/cm3 and an inner surface layer of
MDPE (medium density polyethylene) having a density of within the range of 0.930-
0.940 g/cm3 of the Breese et al. reference is sufficiently close to the claimed range
of outer layer consisting essentially of the polyethylene-based resin has a density of
0.886 g/cm3 to 0.924 g/cm3 and the inner layer consisting essentially of the
polyethylene-based resin has a density of 0.896 g/cm3 to 0.924 g/cm3, so as to render
the claim prima facie obvious (the difference being only 0.006 g/cm3). The MPEP at 2144.05 I. states:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)







With regard to the limitation of Claim 10, that the multilayer film have an oxygen
permeability of 750 ml•mm/m2•atm or more measured at 37 °C and 80% Relative Humidity (RH);
and Claim 12, that the multilayer film has a carbon dioxide permeability of 2100 ml•mm/m2•atm or more measured at 37 °C and 80% Relative Humidity (RH), these are characteristic properties/features of the multilayer film.  As the multilayer film of the cited prior art is compositionally and structurally the same as that of the claimed film, it should have the same characteristics and properties.  The MPEP at 2112.01 I and II. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 



The Applicant argues that Breese teaches a multilayer thin film having a thickness of 0.1 to 1 mil (2.54 to 25.4 µm) which allows the manufacturer to reduce the total thickness of the films, resulting in improved economic benefits and performance.  Applicant cites the reference as suggesting the criticality of cost reduction associated with the film and notes that the reference does not teach the claimed thickness range (Remarks, Pg. 5, Lines 8-21 and Pg. 6, Lines 1-8).

This is not found to be persuasive for the following reasons, as discussed above, the combination to Breese with at least Chen, makes obvious the newly claimed thickness range.  While the reference may teach and suggest the beneficial economic aspects of utilizing a thinner film (preferred embodiment) than that claimed, this is not a direct teaching away from the use of multilayer films outside of the range in the reference.  That is, there is no evidence that use of multilayer films outside the reference taught range would render them inoperable for their intended purpose as a packaging material for various goods and products, including food.  That the multilayer thin films provide cost savings and performance enhancements over paper bags, is not direct evidence of the criticality of utilizing films only in the reference cited range.  

The Applicant argues that the ordinary artisan in possession of the teachings of Breese and Chen seeking to store actively respiring food products would utilize a multilayer thin film in the thickness range taught by Breese in order to obtain the economic benefits and would not have used a thicker multilayer film in the claimed range as this would have resulted in a higher cost (Remarks, Pg. 6, Lines 9-17).
This is not found to be persuasive for the following reasons, the use of a thicker multilayer film than that taught by Breese (such as that disclosed in Chen) would certainly have been a non-preferred embodiment, however the ordinary artisan would appreciate that the thicker multilayer thin film would most certainly have adequately contained the actively respiring food products albeit at a higher cost.  The MPEP at 2123 II. states:
 Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)

Claims 10, 11, 12, 13, 16 and 17 are newly rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Breese et al. (US 2006/0177641 A1) in view of Chen et al. (US 2010/0055276 A1), as applied to claims 10, 12, 13, 16 and 17 above, and further in view of Farley et al. (US 2003/0213938 A1), all of record.

The teachings of Breese et al. and Chen et al. were discussed above.

Neither reference taught a multilayer film wherein the thickness of the base material relative to the thickness of the multilayer film is 60% or more, as required by Claim 11.


Farley et al. teaches a multilayer film formed of polyethylene resin wherein the thickness of the base material relative to the thickness of the multilayer film is 60% (A/B/A is 20/60/20) (Pgs. 12-13, Paragraph [0179]) and a total film thickness of about 5-100 µm (Pg. 12, Paragraph [0177]).  

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the closed multilayer polyethylene cell culture container of Breese et al. and Chen et al. to utilize a multilayer polyethylene film in which the thickness of the base material relative to the thickness of the multilayer film is 60% as taught by Farley et al. because the prior art teaches that this is a suitable proportionality of a three-layer polyethylene film.  Further, a difference in proportionality between the prior art and the claimed invention is not an indicia of non-obviousness.  The MPEP at 2144.04 IV. A. states:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

There would have been a reasonable expectation of success in making this
modification because both the Breese et al. reference and the Farley et al. reference
are reasonably drawn to the same field of endeavor, that is, 3-layer polyethylene films.

Response to Arguments

Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 

The Applicant argues that while Farley discloses a multilayer thin film in the claimed range, the intended purpose of the multilayer thin film of Breese is to decrease cost by reducing film thickness and therefore the total amount of material used in production.  Applicant concludes that the ordinary artisan would not have modified the multilayer thin films of Breese with the teachings of Farley as this would have resulted in higher costs, thus rendering the prior art invention unsuitable for its intended purpose (Remarks, Pg. 7, Lines 8-20 and Pg. 8, Lines 1-2).

This is not found to be persuasive for the following reasons, as discussed above, the combination to Breese with Chen and Farley, makes obvious the newly claimed thickness range.  While the Breese reference may teach and suggest the beneficial economic aspects of utilizing a thinner film (rendering it a preferred embodiment) than that claimed, this is not a direct teaching away from the use of multilayer films outside of the range in the reference (non-preferred embodiment).  That is, there is no evidence that use of multilayer films outside the reference taught range would render them inoperable for their intended purpose as a packaging material for various goods and products, including food.  

Claims 10, 12, 13, 15, 16 and 17 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Breese et al. (US 2006/0177641 A1) in view of Chen et al. (US 2010/0055276 A1), as applied to claims 10, 12, 13, 16 and 17 above, and further in view of Kodera et al. (US 4,396,582), all of record.

Neither of the above references taught a method wherein the polyethylene resins
are sterilized by radiation, as required by Claim 15.

Kodera et al. teaches a method wherein a food packaging film comprising
polyethylene is sterilized by ultraviolet radiation (Column 3, Lines 12-22 and 42-48).

It would have been obvious to those of ordinary skill in the art before the instant
invention to modify the closed multilayer polyethylene cell culture container of Breese et
al. and Chen et al. to utilize a sterilization by UV radiation as taught by Kodera et al.
because this would provide a sterile container in which to store/culture actively respiring
foods.  Those of ordinary skill in the art would have recognized that a sterilized bag/
culture container would be desirable in order to prevent contamination of the cultured
food by non-desired microbes.  There would have been a reasonable expectation of
success because all of references are reasonably drawn to the same field of endeavor
of polyethylene films and the use thereof in food storage.

Response to Arguments

Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Kodera does not remedy the aforementioned alleged deficiencies of Breese and Chen (Remarks, Pg. 8, Lines 13-20).

This is not found to be persuasive for the following reasons, as discussed above, the combination of the cited prior art makes obvious the claimed invention.  The Examiner notes that Kodera was not cited for any teaching related to thickness of multilayer films but for its teaching of UV sterilization of a food packaging film containing polyethylene.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/08/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653